Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7, 10-13, 15-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a management setting unit configured to arrange a display order of multiple storage folders included in the recommendation list, a storage folder management unit configured to create and delete a storage folder included in the storage unit and data of the storage folder; wherein the storage folder management includes; a storage folder management module configured to create or delete the storage folder; a data management module configured to create or delete data in the storage folder or move the data stored in the first storage folder to a second storage folder; a report creation module configured to collect multiple pieces of data stored in the storage folder to generate one integrated document report file according to a generated order; a recommendation module configured to extract a noun from texts included in multiple pieces of data stored in one storage folder and to create a sub-classified storage folder in proportion to a usage count of the extracted noun to perform movement of the corresponding data; a reclassification module configured to reset a current layer of all the storage folders including the sub-classified storage folder to an upper or lower layer; and when any one piece of data stored in the storage folder is selected, a launcher providing module configured to provide a launcher for calling an application program associated with the selected data and in combination with all other claimed elements of independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID E CHOI/Primary Examiner, Art Unit 2174